PER CURIAM.
Appellant seeks reversal of a judgment of conviction based upon a jury verdict finding him guilty of involuntary sexual battery by threats of violence likely to cause serious injury.
It is appellant’s contention that the trial court erred in overruling his objections to the admission of testimony of collateral crimes and denying his motion for a mistrial.
We have carefully considered appellant’s contentions in the light of the record on appeal, and briefs and have concluded that reversible error has not been shown. Williams v. State, 110 So.2d 654 (Fla.1959); Rodriguez v. State, 327 So.2d 903 (Fla. 3d DCA 1976), and Coppolino v. State, 223 So.2d 68 (Fla. 2d DCA 1968).
Therefore the judgment and sentence are affirmed.